DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 06 February 2019. It is noted, however, that applicant has not filed a certified copy of the German application as required by 37 CFR 1.55.  A certified copy of priority document 102020100428.1 has been received.  However, no certified copy of priority document 102019102909.0 has been received.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating device” in claims 4 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “heating device” is interpreted as being a PTC heating element as described a para. 0048, and known equivalents thereof.
Further for the record, the limitation “expansion element” is considered a commonly used term of art that is well understood within the refrigeration arts, and thus is deemed not to invoke interpretation under 35 U.S.C. 112(f).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, the claim recites the limitation “E-drivetrain.”  However, this limitation is never defined in the disclosure and is not a commonly used term of art (a search showed that “E-drivetrain” is not found in any other patent document), thus rendering the metes and bounds of the claim unclear.  For purposes of compact prosecution, the Examiner has interpreted this as being an electronic drivetrain.  Appropriate clarification and correction is required. 
 (Note for the record, the claim also recites the limitation “A/C” which is not defined in the claim.  However, A/C is a commonly understood abbreviation for “air conditioning,” which is also indicated at para. 0025 of the specification.  Accordingly, “A/C” is not deemed indefinite.)
As per claim 2, the claim recites the limitation “switched in parallel or alternatively to” in line 4 of the claim.  It is unclear what this limitation is meant to connote.  Appropriate clarification and correction is required.
As per claim 3, the claim recites the limitation “and also alternatively” at lines 3-4 of the claim.  It is unclear as to what this limitation is meant to connote.  Does it mean that there could 
As per claims 4, 6, 7, 10, 11, and 12, the use of “and/or” renders the claim indefinite since it is unclear whether the limitation is meant to connote “and” or “or.”  The Examiner suggests simply changing “and/or” to “or” since it is well established in case law that “or” corresponds to one, the other, or both of a set of alternatives.
Claim 7 recites the limitation “auxiliary heating device” at line 2 of the claim.  However, claim 3 recites the limitation “heating device” at line 2 of the claim.  It is unclear whether these are meant to be the same thing.  If so, they should both be labeled the same, either both as “heating device” or both as “auxiliary heating device”.  Appropriate clarification and correction is required.
Claim 9 recites the limitation “when the refrigerating power demand is high.” The term “high” is a relative term which renders the claim indefinite. The term “high” as it relates to “refrigerating power” is not clearly defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and correction is required.
Similarly, claim 11 recites the limitation “when the refrigerating power demand is high.” The term “high” is a relative term which renders the claim indefinite. The term “high” as it relates to “refrigerating power” is not clearly defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and correction is required.
Similarly, claim 12 recites the limitation “when the refrigerating power demand is moderate.” The term “moderate” is a relative term which renders the claim indefinite. The term 
Similarly, claim 13 recites the limitation “when the refrigerating power demand is moderate.” The term “moderate” is a relative term which renders the claim indefinite. The term “moderate” as it relates to “refrigerating power” is not clearly defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and correction is required.
Claim 14, the claim recites the limitation “as well as” at lines 2-3 of the claim.  This limitation renders the claim indefinite since it is unclear whether “active battery cooling” is required to occur in addition to the :passenger compartment heating and passive E-drivetrain heating,” or as an alternative condition.  Appropriate clarification and correction is required.
The term “intensive” in claim 15 is a relative term which renders the claim indefinite. The term “intensive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and correction is required.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
As per independent claim 1, the prior art fails to teach the air conditioning and battery assembly combination as recited, and in particular wherein the 4/2-way coolant valve connects 
As per method claim 9, the claim incorporates the subject matter of claim 6, which depends from claim 1, and thus would also be allowable for the reasons set forth above regarding claim 1. The prior art further fails to teach the details recited in the claim regarding operation configuration performed when the refrigerating power demand is high (see rejection under 35 U.S.C. 112(b), above) for battery quick cooling.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Ernst et al. (US 2021/0305644 A1) teach a power electronics cooling arrangement including power electronics cooling 110 and cabin A/C refrigeration 140.
Durrani (US 2020/0220236 A1), by the same assignee, teaches a vehicle thermal management system including an A/C coolant circuit, and electric drivetrain coolant circuit, and a 4/2-way coolant valve.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/            Primary Examiner, Art Unit 3763